DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-28 are pending. 

Examiner Response to Arguments
Applicant's arguments with respect to claims 1-28 have been considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 11, 13-14, 17, 19-20, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US20180167190), in view of Yin et al (US20150043399).

	Regarding claim 1, the cited reference He discloses a method of wireless communication at a first base station using a first Radio Access Technology (RAT) (¶0023 and fig. 1 discloses a wireless communication network 100 where the wireless communication network 100 may be an access network), comprising: configuring, for a User Equipment (UE), a first Time Division Duplex Uplink/Downlink (TDD UL/DL) configuration for a first cell using the first RAT, configuring, for the UE, a second TDD UL/DL configuration for a second cell using the first RAT (Fig. 1 discloses sending discloses scheduling of a first TDD configuration at a first frequency and a second TDD configuration at a second frequency that is different from the first frequency. ¶0080 discloses that he TDD configuration indicated by a system information where the first TDD configuration may be indicated by SIB1 of Pcell (¶0082) and the second TDD configuration may be indicated by SIB1 of Scell (¶0082) and ¶0023 discloses that (¶0023 and fig. 1 discloses that the wireless communication network 100 may be an access network).
	
    PNG
    media_image1.png
    531
    739
    media_image1.png
    Greyscale


	However, the cited reference He does not explicitly teach sending an indication of [[the]] a combined TDD UL/DL configuration to at least one of the UE and a second base station that uses a second RAT to communicate with the UE, wherein the combined TDD UL/DL configuration indicates: a symbol as an uplink symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured for uplink transmission, or the symbol as a flexible symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured as flexible. 
In an analogous art Yin teaches sending an indication of [[the]] a combined TDD UL/DL configuration to at least one of the UE and a second base station that uses a second RAT to communicate with the UE, wherein the combined TDD UL/DL configuration indicates: a symbol as an uplink symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured for uplink transmission, or the symbol as a flexible symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured as flexible (¶0139 discloses that the UL-DL configurations 194 may specify the set of UL-DL configurations 194 that may be used for communication between the eNB 160 and a UE. The UL-DL configurations 194 include … superset configurations (e.g., configurations 2+3, 2+4), any other configuration where ¶0041 discloses that the superset UL-DL configuration that combines one or more uplink subframes from a PCell and one or more SCells using different UL-DL configurations. ¶0129 further discloses that configuration two and configuration three may be combined to form a superset UL-DL configuration that may be referred to as configuration two+three 2141h (e.g., “2+3”). 
In another example, the uplink subframes from configuration two and configuration four may be combined to form a superset UL-DL configuration that may be referred to as configuration two+four 2141i (e.g., “2+4”). Fig. 23 discloses that the eNB operations module 182 to perform one or more operations  where ¶0138-¶0139 discloses that the eNB operations module 182 may include an eNB configuration aggregation module 184. The eNB configuration aggregation module 184 may include UL-DL configurations 194  where UL-DL configurations 194 include configurations 0-6 described previously, superset configurations (e.g., configurations 2+3, 2+4), any other configuration. Fig. 23 below discloses an example for configuration (two+three) and discloses that the configuration (two+three) comprises flexible subframe (S) if the configuration two comprises the flexible subframe (S)).

    PNG
    media_image2.png
    451
    951
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yin to improve communication flexibility and efficiency.

Regarding claims 3 and 11, the combination of He and Yin discloses all limitations of claims 1 and 9 respectively. Yin further discloses wherein the first base station sends the indication of the combined TDD UL/DL configuration to the UE (¶0139 discloses that the UL-DL configurations 194 may specify the set of UL-DL configurations 194 that may be used for communication between the eNB 160 and a UE. The UL-DL configurations 194 include … superset configurations (e.g., configurations 2+3, 2+4), any other configuration where ¶0041 discloses that the superset UL-DL configuration that combines one or more uplink subframes from a PCell and one or more SCells using different UL-DL configurations).

Regarding claims 5, 13, 19, and 25, the combination of He and Yin discloses all limitations 
of claims 1 and 9 respectively. Yin further discloses wherein the combined TDD UL/DL configuration indicates a symbol as an uplink symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured for uplink transmission (Fig. 23 below discloses an example for configuration (two+three) and discloses that the configuration (two+three) comprises uplink subframe (U) if the configuration three comprises the uplink subframe (U)).

    PNG
    media_image2.png
    451
    951
    media_image2.png
    Greyscale
 

Regarding claims 6, 14, 20, and 26, the combination of He and Yin discloses all limitations of claims 1 and 9 respectively. Yin further discloses wherein the combined TDD UL/DL configuration indicates a symbol as a flexible symbol if the first TDD UL/DL configuration or the second TDD UL/DL configuration comprises the symbol configured as flexible (Fig. 23 below discloses an example for configuration (two+three) and discloses that the configuration (two+three) comprises flexible subframe (S) if the configuration two comprises the flexible subframe (S)).

    PNG
    media_image2.png
    451
    951
    media_image2.png
    Greyscale
 

Regarding claim 9, the cited reference He discloses an apparatus for wireless 
communication at a first base station using a first Radio Access Technology (RAT) (¶0023 and fig. 1 discloses a wireless communication network 100 where the wireless communication network 100 may be an access network), comprising: a memory; and at least one processor coupled to the memory (Fig. 10 and ¶0064 discloses the eNB includes processor and memory) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 17, the claim is drawn to a method of wireless communication at a base station performing substantially the same features of the method of claim 1. Therefore the claim 
is subject to the same rejection as claim 1.

Regarding claim 23, the claim is drawn to an apparatus for wireless communication at a first base station performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claims 2, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US20180167190), in view of Yin et al (US20150043399), in further view of Lin et al (US20140146696).

Regarding claims 2 and 10, the combination of He and Yin discloses all limitations of claims 1 and 9 respectively. However, the combination does not explicitly teach wherein the first base station sends the indication of the combined TDD UL/DL configuration to both the UE and the second base station. 
In an analogous art Lin teaches wherein the first base station sends the indication of the combined TDD UL/DL configuration to both the UE and the second base station (¶0037 discloses that base station … provides adaptive TDD configuration information to UEs and neighboring eNBs, to determine TDD groups, and/or to apply adaptive TDD where ¶0035 discloses that TDD configurations may be divided into adaptive TDD groups).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lin to enhances system throughput will be enhanced and avoid unwanted handovers.

Regarding claims 4 and 12, the combination of He and Yin discloses all limitations of claims 1 and 9 respectively. However, the combination does not explicitly teach wherein the first base station sends the indication of the combined TDD UL/DL configuration to the second base station.
In an analogous art Lin teaches wherein the first base station sends the indication of the 
combined TDD UL/DL configuration to the second base station (¶0037 discloses that base station … provides adaptive TDD configuration information to UEs and neighboring eNBs, to determine TDD groups, and/or to apply adaptive TDD where ¶0035 discloses that TDD configurations may be divided into adaptive TDD groups).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lin to enhances system throughput will 
be enhanced and avoid unwanted handovers.

Claims 7, 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US20180167190), in view of Yin et al (US20150043399), in further view of Choi et al (US20200045697).

Regarding claims 7, 15, 21, 27, and 15, the combination of He and Yin discloses all limitations of claims 1, 9, 17, and 23 respectively. However, the combination does not explicitly teach wherein the combined TDD UL/DL configuration comprises at least one of a subcarrier spacing or symbol size based on the first TDD UL/DL configuration that is different than the second TDD UL/DL configuration. 
In an analogous art Choi teaches wherein the combined TDD UL/DL configuration comprises at least one of a subcarrier spacing or symbol size based on the first TDD UL/DL configuration that is different than the second TDD UL/DL configuration (the limitation is interpreted in light of the specification ¶0069 where “The combined TDD UL/DL configuration may be referred to as a common TDD UL/DL configuration”. Choi discloses in  ¶0096 discloses that the base station may be configured to generate TDD-UL-DL-configuration common information (e.g., ‘TDD-UL-DL-ConfigCommon’). The TDD-UL-DL-configuration common information may include information indicating a subcarrier spacing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Choi to avoid interference and overlap between TDDs. 

Claims 8, 16, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US20180167190), in view of Yin et al (US20150043399), in further view of Choi et al (US20200045697), in further view of Harada (US20210168808).

Regarding claims 8, 16, 22, and 28, the combination of He and Yin discloses all limitations of claims 1, 9, 17, and 23 respectively. However, Yin does not explicitly teach wherein at least one of a subcarrier spacing or symbol size of the first TDD UL/DL configuration is different than the second TDD UL/DL configuration, and wherein the combined TDD UL/DL configuration is based
on a reference subcarrier spacing or a reference symbol size. 
In an analogous art Choi teaches wherein at least one of a subcarrier spacing or symbol size of the first TDD UL/DL configuration is different than the second TDD UL/DL configuration (the limitation is interpreted in light of the specification ¶0069 where “The combined TDD UL/DL configuration may be referred to as a common TDD UL/DL configuration”. Choi discloses in  ¶0096 discloses that the base station may be configured to generate TDD-UL-DL-configuration common information (e.g., ‘TDD-UL-DL-ConfigCommon’). The TDD-UL-DL-configuration common information may include information indicating a subcarrier spacing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Choi to avoid interference and overlap between TDDs. However, Choi does not explicitly teach the combined TDD UL/DL configuration is based on a reference subcarrier spacing or a reference symbol size. 
In an analogous art Harada teaches the combined TDD UL/DL configuration is based on a reference subcarrier spacing or a reference symbol size (¶0026 discloses that UL/DL configuration (i.e. DL-UL pattern (see ¶0029)) information may include a reference subcarrier spacing (referenceSubcarrierSpacing)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Harada where the reference subcarrier
spacing is used to determine a time domain boundary of a DL-UL pattern.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US20180167190), in view of Yin et al (US20150043399), in further view of Kim et al (US20160309500).

Regarding claims 18 and 24, the combination of He and Yin discloses all limitations of claims 17 and 23 respectively. However, the combination does not explicitly teach wherein the first base station schedules uplink communication from the UE using resources that do not overlap with a symbol that is indicated as uplink or flexible in the combined TDD UL/DL configuration received from the second base station. 
In an analogous art Kim teaches wherein the first base station schedules uplink communication from the UE using resources that do not overlap with a symbol that is indicated as uplink or flexible in the combined TDD UL/DL configuration received from the second base station (¶0012 discloses identifying whether there is a collision subframe based on TDD uplink-downlink configurations of the multiple cells, wherein the collision subframe indicates a time interval during which an uplink subframe of a first cell and a downlink subframe of a second cell coexist, and to perform cross cell 
scheduling for the second cell through the first cell in accordance with a TDD uplink-downlink configuration of the first cell, wherein, if data transmission or reception is scheduled in the collision subframe by the cross cell scheduling, a position for uplink transmission or downlink transmission in accordance with the cross cell scheduling is changed to perform the data transmission or reception).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim where collision is avoided in data transmission or reception. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of themailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462